Citation Nr: 0325169	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post left funiculitis with painful scar and painful 
stump of left cord.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION
The veteran had active service from October 1974 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO 
that denied an evaluation in excess of 10 percent for status 
post left funiculitis with painful scar and painful stump of 
left cord.  

REMAND

In March 2003 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The 
development has been completed.  Some duplicate and some new 
records were obtained.  However, in view of the Federal 
Circuit's opinion, the case must be remanded.

During the course of this appeal the criteria for evaluating 
scars were revised.  67 Fed. Reg. 58448-9 (Sept 16, 2002) 
(codified at 38 C.F.R. § 4.118 (2003)).  The veteran has not 
yet been informed of the new regulations.

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
VA has the duty to adjudicate the appellant's claims under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v, Principi, 17 Vet. App. 
4, 9 (2003).

It also does not appear that the veteran has been provided 
with specific notice of what evidence he is responsible for 
obtaining and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a VCAA 
notice letter.

2.  The RO should readjudicate the 
veteran's claim for an increased rating 
for status post left funiculitis with 
painful scar and painful stump of left 
cord in light of the evidence received 
since the supplemental statement of the 
case issued in March 2002.  The RO should 
consider the old and new rating criteria 
for scars as appropriate.

3.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case that informs the 
veteran of the old and new rating 
criteria for scars.

Then, if otherwise in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



